—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 28, 1992, convicting defendant, after jury trial, of burglary in the third degree and criminal possession of stolen property in the fourth and fifth degrees and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years, 1 Vi to 3 years, and 1 year, respectively, unanimously affirmed.
Defendant’s assertion that his guilt of burglary in the third degree (Penal Law § 140.20) and criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [1]) was not proved beyond a reasonable doubt since the evidence regarding identification was legally insufficient is without merit. Viewing the evidence in a light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury’s determination of defendant’s guilt is amply supported by the evidence. In the early morning hours on a well-lit commercial street, the eyewitness heard the smashing of glass and looked across the street to see defendant twice crawl in and out of a hole in the glass door of a tie store while piling ties on the sidewalk. Defendant emerged from the store, gathered up the ties, and placed them in a bag which he handed to a waiting companion. The two men then walked away. The witness called the police and watched as they *158apprehended defendant and his companion minutes later and a block away. He was brought to the scene where he identified defendant, who was covered with splinters of broken glass, and his companion. A bag containing 143 ties was recovered from the companion. The claims defendant raises with respect to identification were matters for the jury to resolve. Concur— Murphy, P. J., Carro, Wallach, Asch and Tom, JJ.